 

Exhibit 10.4

Confidential Treatment Requested for American Superconductor Corporation

[g201602091314290732176.jpg]

Amendment No. 3

to Supply Contract Number PPC1687-032014

This amendment number 3 (“Amendment No. 3”) to Contract Number PPC1687-032014
dated 12th August 2014 (the “Contract”) is effective as of 19th November 2015
(“Effective Date”) between Inox Wind Ltd., having its head office at Plot
No. 17, Sector 16-A, Noida 201301 (U.P) India (“Inox”) and American
Superconductor Corporation, having its head office at 64 Jackson Road, Devens,
MA 01434, USA (“AMSC US”), hereinafter collectively referred to as the “Parties”
or individually as a “Party”.

WHEREAS, AMSC US and Inox executed a supply contract dated 12th August 2014 for
the supply of [**] ([**]) sets of DF2000/50Hz Electric Control Systems
(According to GL2010 guideline) by AMSC US to Inox; and

WHEREAS, AMSC US and Inox executed Amendment No. 1 to Contract Number
PPC1687-032014 dated 15th August 2014 (“Amendment No. 1”) to clarify part
numbers and the Parties’ banking information as well as an agreement to work
collaboratively on any issues AMSC US encounters relative to drawing down on the
letter(s) of credit;

WHEREAS. AMSC US and Inox executed Amendment No. 2 to Contract Number
PPC1687-032014 dated 6th August 2015 (“Amendment No. 2”) to supply an additional
[**] ([**]) sets of DF2000/50Hz Electric Control Systems (According to GL2010
guideline) by AMSC US to Inox; and

WHEREAS, Inox desires to purchase from AMSC US and AMSC US agrees to sell to
Inox an additional [**] ([**]) sets of DF2000/50Hz Electric Control Systems
(According to GL2010 guideline) for the WT2000DF Wind Turbine.

The Parties agree as follows:

 

1.

The first two sentences in sub-clause 1.1 under Clause 1  [Scope of Supply and
Contract Price] of the Contract, are hereby deleted and replaced with the
following:  

1.1 [**] ([**]) sets of Electric Control Systems [**] function and without
Condition Monitoring System (CMS) (hereinafter “ECS”).  Each set comprising of:

 

2.

Sub-clause 1.3 of Clause 1 [Scope of Supply and Contract Price] is deleted in
its entirety and replaced with the following:

1.3 The price for each ECS, FCA Shanghai, China and/or any place in Europe,
excluding VAT shall be:  EUR [**] (EURO [**] ONLY).  

TOTAL CONTRACT PRICE:

The total contract price, FCA Shanghai, China and/or any place in Europe
excluding VAT, shall be:  EUR 26,150,000 (EURO Twenty Six Million One Hundred
Fifty Thousand ONLY).

 

3.

The following sub-clause 2.4 is hereby added to Article 2 [Delivery Period]:

2.4  For the additional [**] ([**]) sets of DF2000/50Hz Electric Control Systems
(According to GL2010 guideline) added by Amendment No. 3, AMSC will supply the
ECS no later than [**] ([**]) [**] from effective date of Amendment No. 3.

 

4.

Sub-clause 3.(5) under Article 3 [Payment Conditions] is hereby deleted and
replaced with the following:

(5)  Sub-clause 3.1 and 3.2 apply only to the [**] ECS initially ordered by
Seller as of the date of Amendment No. 2.  For the additional quantity of  ECS
added by Amendments No. 2 and No. 3, the following payment terms apply:  Prior
to each monthly shipment in accordance with the then current Delivery Schedule
(for the first delivery) and the Monthly Delivery Schedule (for subsequent
deliveries), Buyer shall cause to be issued by an approved bank of Buyer listed
in sub-clause 3.(4) a letter of credit payable on-site in a form and format
acceptable to Seller and in an amount equal to [**]% of each shipment
value.  The letter of credit shall be in accordance with UCP 600.  The letter of
credit shall be valid for 60 days and shall include provisions for deferred
payment by the Buyer of [**] days from the date of FCR,

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Confidential Treatment Requested for American Superconductor Corporation

[g201602091314293542177.jpg]

and all interest charges shall be to the account of Buyer.  Letter of credit
charges in India shall be borne by the Buyer and letter of credit charges
outside of India shall be borne by the Seller.  If a letter of credit is not
issued in sufficient time to meet the Delivery Schedule (for the first delivery)
and the Monthly Delivery Schedule (for each subsequent delivery), the associated
shipment date will be extended accordingly.  In the event Buyer fails to provide
the Delivery Schedule and/or Monthly Delivery Schedule(s) prior to the Final
Delivery Date, (i) Seller shall be entitled to retain all advance amounts
remaining creditable to Buyer at such time, and Buyer shall not be entitled to
any credit or refund with respect to any such remaining advance amounts, and
(ii) Seller may, at its discretion, terminate this Contract by written notice to
Buyer pursuant to Article 18.  

 

5.

All other terms and conditions of the contract shall continue unchanged and
remain in full force and effect.

The Parties are signing this Amendment on the date stated in the introductory
clause.

 

Inox Wind Ltd.

 

American Superconductor Corporation

 

 

 

 

 

 

 

BY:

 

/s/ Rajeev Gupta

 

BY:

 

/s/ James Maguire

 

 

 

 

 

 

 

NAME:

 

Rajeev Gupta

 

NAME:

 

James Maguire

 

 

 

 

 

 

 

TITLE:

 

Director

 

TITLE:

 

EVP - Operations

 

 

 

 

 

 

 

DATE:

 

19 NOV 2015

 

DATE:

 

NOV 19, 2015

 

2

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.